Citation Nr: 1116588	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  06-33 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 1967 and from May 1970 to May 1973.  He served in the Republic of Vietnam (RVN) from June 1970 to March 1971, but received no awards or medals to indicate that he served in combat there.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2007, a Decision Review Officer (DRO) hearing regarding this matter was held.  A transcript of the hearing has been associated with the claims file.

The Board reopened this matter after finding that new and material evidence had been received in an October 2009 decision.  It then was remanded for further development.  Adjudication now may proceed as this development has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The weight of the evidence shows that the Veteran's left foot disability is related to his service.


CONCLUSION OF LAW

The criteria for establishing service connection for a left foot disability have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board herein grants in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be discussed.

II.  Service Connection

The Veteran seeks service connection for a left foot disability.  He contends that this disability is a result of a moving tank hit the side of his left foot during his service in the RVN.  In the alternative, he contends that this disability is due to the boots he was required to wear during service.

Service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection for a disability, there generally must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Service connection also may be established if the evidence of record reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology requires (1) that the condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Additionally, service connection may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the probative value of all the evidence, including medical evidence.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt is given to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

The evidence of record is set forth in the Board's November 2010 letter requesting a medical opinion from a Veterans Health Administration (VHA) specialist in accordance with 38 C.F.R. § 20.901(a).  As a quick summary, the Veteran's DD-214s and pictures of him during service reveal that he worked around tanks and other heavy equipment as a crewman.  He reported that a medic confirmed there was no fracture and treated him for severe swelling and bruising following an in-service tank accident.  His service treatment records do not reflect treatment for a left foot injury, although there is a July 1966 notation that he was referred to podiatry for his feet.  The Veteran did not report any foot trouble, and his feet were given a normal clinical evaluation, in both October 1967 and March 1973.  He signed statements indicating that there had been no change in his condition since these months in both November 1967 and May 1973.

Post-service private treatment records to corroborate the Veteran's report of seeking treatment for his left foot 7 months after his discharge and his report that his family physician commented that his left foot had suffered severe trauma at some time for it to look the way it did with a large knot are unavailable.  VA treatment records beginning in April 2002 document his complaints of left foot problems and diagnoses, including hallux valgus deformity and hallux abductovalgus, with respect to his left foot.  The February 2010 VA compensation and pension feet examination report (C&P examination) opined that the Veteran's left foot hallux valgus deformity is idiopathic in origin and was less likely as not permanently aggravated or related to his claimed trauma or boot wear during service.  However, as was noted in the Board's November 2010 VHA opinion request, the C&P examination report opinion is inadequate because no explanation was provided as to why a disability of unknown origin is unlikely to be related to service.

The VHA opinion report was prepared by a Doctor of Podiatric Medicine (D.P.M.).  This VHA specialist opined in a January 2011 letter that it is at least as likely as not that the Veteran's left foot hallux valgus deformity is causally related to his alleged in-service tank accident.  Reference was made to presiding podiatric literature which indicated that bunions are most usually brought about by years of abnormal motion and pressure.  Also noted in this literature was that weakened or partially torn ligaments from an injury can hasten or intensify bunion development and that this is especially true when the bunion is unilateral with worse symptoms.  Further, it was noted that ill fitting shoes or boots cause further progression.

Given the above, the Board finds that service connection for a left foot disability is warranted.  Each of the Hickson requirements has been met.

It is undisputed that the Veteran has a current left foot disability.  Specifically, a hallux valgus deformity has been diagnosed.  The first Hickson requirement therefore is satisfied.

The Veteran is competent to report a tank accident involving his left foot and resulting treatment from a medic during service in the RVN because he personally experienced these events.  See Barr, 21 Vet. App. at 303; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  He also is deemed credible in this regard for several reasons.  First, no inconsistencies are found in the Veteran's statements and January 2007 DRO hearing testimony concerning his in-service tank accident and subsequent left foot treatment.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that credibility generally can be evaluated by, among other things, inconsistent statements).  Second, although service treatment records do not confirm treatment for his left foot, the Veteran's DD-214s and in-service pictures show that his duties as a crewman included working around heavy equipment such as tanks.  That he was involved in an in-service tank accident, which injured his left foot, is consistent with this type of service.  See 38 U.S.C.A. § 1154(a).  That a medic provided treatment for this injury, for which no record was made and/or retained, is consistent with the circumstances of service in a place such as the RVN.  Id.  Third, it is entirely plausible that the Veteran was involved in a tank accident, in which he sustained a left foot injury, during service in the RVN.  Fourth, there is no evidence to the contrary.  The Veteran's competent and credible report of an in-service tank accident and resulting left foot treatment in the RVN suffices to satisfy the second Hickson requirement.

Finally, while the February 2010 C&P VA examination report found no nexus between the Veteran's current left foot disability and his tank accident during service, the January 2011 VHA opinion explicitly causally linked the Veteran's current left foot disability to his in-service tank accident.  In view of the fact that the February 2010 C&P opinion was previously was found by the Board to be inadequate due to the lack of a supporting explanation, the basis of VHA opinion clearly was conveyed to be leading podiatric literature.  Substantially more weight accordingly is assigned to the VHA opinion positive opinion than the C&P examination negative opinion.  The weight of the evidence thus shows that the third Hickson requirement is satisfied.

As such, the Veteran is entitled to service connection for his left foot disability as a result of an in-service tank accident pursuant to Hickson.  It accordingly is unnecessary to consider whether he also is entitled to this benefit as a result of having to wear boots during service pursuant to Hickson or whether he also is entitled to it under the alternate theory of continuity of symptomatology pursuant to Barr and Savage or under 38 C.F.R. § 3.303(d).


ORDER

Service connection for a left foot disability is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


